COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
                                                 NO. 2-10-117-CV
 
IN RE JEFFREY LYNN LEWIS                                                               RELATOR
 
                                                       ------------
                                           ORIGINAL
PROCEEDING
                                                       ------------
                                      MEMORANDUM OPINION[1]
                                                       ------------
The court has considered relator=s petition for writ of mandamus and is of the opinion that
relief should be denied.  Accordingly,
relator=s petition for writ of mandamus is
denied.
Relator shall pay all costs of this original proceeding, for which let
execution issue.
 
PER CURIAM
 
 
PANEL:  MCCOY
and WALKER, JJ.
 
DELIVERED: 
April 16, 2010




    
[1]See
Tex. R. App. P. 47.4.